Citation Nr: 1442248	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  12-27 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served with the Air National Guard from January 1955 to July 1994 with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.  

The Veteran testified before the undersigned in August 2014.  A transcript of the hearing is of record.  

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is credible evidence showing that the Veteran experienced acoustic trauma during his periods of ACDUTRA and/or INACDUTRA.

2.  The Veteran's bilateral hearing loss is related to acoustic trauma during ACDUTRA and/or INACDUTRA service.



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6(a), 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§   1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Active military, naval, or air service includes any period of active duty or ACDUTRA during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  See 38 U.S.C.A. §§ 101(24), 106, 1110.  ACDUTRA includes full-time duty with the Air National Guard of any State.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c). INACDUTRA includes service with the Air National Guard of any State (other than full-time duty).

38 U.S.C.A. § 1154(a) requires that VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his current bilateral hearing loss is the result of acoustic trauma incurred while in the United States Air Force National Guard from January 1955 to July 1994.  The Veteran has reported spending a majority of his time working on aircraft located at or near the flight line during his National Guard service.  He testified at his August 2014 hearing that his full time job in the civil service included the same exact duties as those required of him while serving in the capacity of a guardsman.  See BVA Hearing Transcript (T.) at 5.  

Hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385 (2013).  Initially, the Board finds that a hearing loss disability for VA compensation purposes has been shown.  See June 2011 VA examination.  

The Board finds that the Veteran has consistently and credibly asserted that he was regularly exposed to military noise exposure during his ACDUTRA and INACDUTRA service.  National Guard records reflect that the Veteran exhibited hearing loss for VA purposes during periodic examinations taken throughout his Guard service.  Records also reflect that his primary specialties while in the National Guard included serving as a weapons control system technician, avionic weapons delivery systems support and quality assurance inspector.  As such, the Board will concede that he had noise exposure during his ACDUTRA and/or INACDUTRA service in the United States Air Force National Guard. 

Accordingly, the remaining question is whether the Veteran's current bilateral hearing loss, is attributable to this ACDUTRA or INACDUTRA injury.  The record includes an opinion from a private treating Ear Nose and Throat physician who relates the Veteran's hearing loss to service on the flight line.  

While the evidence of record contains negative VA medical opinions, such opinions are based on the examiner's interpretation of the Veteran's statements.  In the Board's view, even though a substantial amount of his acoustic trauma was likely incurred during periods other than ACDUTRA or INACDUTRA, it is equally likely that there was also acoustic trauma during such periods.  This is sufficient for service-connection.   

Therefore, when resolving all doubt in favor of the Veteran, the Board finds that the evidence supports a nexus between the Veteran's current bilateral hearing loss and acoustic trauma experienced during either his ACDUTRA or INACDUTRA service.  Accordingly, the benefit of the doubt is resolved in the Veteran's favor and entitlement to service connection for bilateral hearing loss is granted. 


Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


